DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 04/22/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 04/22/2021, 05/18/2021 & 09/30/2021.  The information disclosed therein was considered.


Allowable Subject Matter  
Claims 1-10 are allowable. 

	Regarding claim 1, Wong et al (US20190139892 FIG 3; [0017 & [0020]) discloses an e-fuse formed on an insulation layer (102 semiconductor on insulator and an e-fuse device is formed in and above the active layer, and diode 116). 
Terzioglu et al (US8331126 FIG 3; discloses a first switching device 304 and an e-fuse 302 and a second switching device 306) Furthermore, discloses wordline connected to the gate of 506, RWL0 read 
	Chung et al (US20080251884 FIG 3; [0021-0022]; discloses fuse 354 connected with diode 316 and having a write wordline WWL and read wordline RWL). 
	Wuu et al (US20130083591 FIG 1; [0015]; discloses write wordline WWL and a read wordline RWL having the gate of M5 and M6 connected to the WWL). 
	Eaton, JR et al (US20030107917 FIG 4B; discloses a fuse 64 connected with diode 66). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination an e-fuse formed on an insulation layer; a first switching device formed on a first well region; a diode formed on a second well region having a opposite conductivity type to a conductivity type of the first well region; and a second switching device formed on a third well region having a same conductivity type as the conductivity type of the first well region. Claims 2-5 are allowed because of their dependency to the allowed base claim 1. 
However, with respect to claim 6, none of the prior art teaches, suggests or renders obvious, either alone in combination an e-fuse formed on an insulation layer; a first switching device formed on a first well region; a diode formed on a second well region; and a second switching device formed on a third well region. Claims 7-10 are allowed because of their dependency to the allowed base claim 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827